Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 1 of 19




                                             MJ19-136
         Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 2 of 19



                                      Attachment A
                          Locations and Person to be Searched
1) Residence 10216 12th Ave SW, Seattle, Washington, is a single-family residence with
white trim and attached garage. The numbers 10216 are emblazoned on the trim above
the garage;
2) Vehicle 2017 Acura TL, WA Plate BNR6222;
3) Person of Vinh Quang Nguyen, an Asian male with DOB: XX/XX/1985, SOC: XXX-
XX-9493, FBI:75748CC5, and depicted in photographs association with Washington
Driver’s License XXXXXVQ15 including, but not limited to, the named person’s
clothing and that person’s carried items and containers, such as wallets, cases, backpacks,
and/or bags.
           Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 3 of 19
                                           Attachment B
                             List of Items to be Searched for and Seized



         This warrant authorizes the government to search for and seize the following
items:

         Evidence and/or fruits of the commission of the following crimes: Felon in
Possession of a Firearm and Possession of a Firearm in Furtherance of a Drug Trafficking
Crime, in violation of Title 18, United States Code, Section 922, and Possession of a
Controlled Substance with Intent to Distribute, in violation of Title 21, United States
Code, Sections 841 and 846, together with related offenses, as follows:

        1.    Controlled Substances: Including but not limited to cocaine, cocaine base
in the form of crack cocaine, heroin, oxycodone and/or other diverted prescription drugs,
and methamphetamine.

       2.     Drug Paraphernalia: Items used, or to be used, to store, process, package,
use, and/or distribute controlled substances, such as plastic bags, cutting agents, scales,
measuring equipment, tape, hockey or duffel bags, chemicals or items used to test the
purity and/or quality of controlled substances, and similar items.

       3.      Drug Transaction Records: Documents such as ledgers, receipts, notes,
and similar items relating to the acquisition, transportation, and distribution of controlled
substances, including such records stored in electronic format.

        4.     Customer and Supplier Information: Items identifying drug customers
and drug suppliers, such as telephone records, personal address books, correspondence,
diaries, calendars, notes with phone numbers and names, “pay/owe sheets” with drug
amounts and prices, maps or directions, and similar items, including such records stored
in electronic format.

        5.     Cash and Financial Records: Currency and financial records, including
bank records, safe deposit box records and keys, credit card records, bills, receipts, tax
returns, vehicle documents, and similar items; other records that show income and
expenditures, net worth, money transfers, wire transmittals, negotiable instruments, bank
drafts, cashier’s checks, and similar items, including such records stored in electronic
format; and money counters.

       6.     Photographs/Surveillance: Photographs, video tapes, digital cameras,
surveillance cameras, and associated hardware/storage devices, and similar items,
depicting property occupants, friends and relatives of the property occupants, or
Attachment B
List of Items to be Seized
Page 1
           Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 4 of 19
                                           Attachment B
                             List of Items to be Searched for and Seized

suspected buyers or sellers of controlled substances, controlled substances or other
contraband, weapons, and assets derived from the distribution of controlled substances,
including such records stored in electronic format.

     7.      Weapons: Firearms, magazines, ammunition, and body armor, and other
weapons-related items such as holsters and equipment to clean firearms.

       8.     Codes: Evidence of codes used in the distribution of controlled substances,
including but not limited to passwords, code books, cypher or decryption keys, and
similar information.

        9.    Property Records: Deeds, contracts, escrow documents, mortgage
documents, rental documents, and other evidence relating to the purchase, ownership,
rental, income, expenses, or control of the premises, and similar records of other property
owned or rented.

       10.     Indicia of occupancy, residency, and/or ownership of assets including, but
not limited to, utility and telephone bills, canceled envelopes, rental records or payment
receipts, leases, mortgage statements, and other documents.

       11.   Evidence of Storage Unit Rental or Access: rental and payment records,
keys and codes, pamphlets, contracts, contact information, directions, passwords, or other
documents relating to storage units.

       12.     Evidence of Personal Property Ownership: Registration information,
ownership documents, or other evidence of ownership of personal property including, but
not limited to, vehicles, vessels, boats, airplanes, jet skis, all-terrain vehicles, RVs, and
other personal property; evidence of international or domestic travel, hotel/motel stays;
and any other evidence of unexplained wealth.

       13.     Individual and business financial books, records, receipts, notes, ledgers,
diaries, journals, and all records relating to income, profit, expenditures, or losses, such
as:
               a.     Employment records: paychecks or stubs, lists and accounts of
       employee payrolls, records of employment tax withholdings and contributions,
       dividends, stock certificates, and compensation to officers.
               b.     Savings accounts: statements, ledger cards, deposit tickets, register
       records, wire transfer records, correspondence, and withdrawal slips.
               c.     Checking accounts: statements, canceled checks, deposit tickets,
       credit/debit documents, wire transfer documents, correspondence, and register
       records.
Attachment B
List of Items to be Seized
Page 2
           Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 5 of 19
                                           Attachment B
                             List of Items to be Searched for and Seized

                 d.     Loan Accounts: financial statements and loan applications for all
         loans applied for, notes, loan repayment records, and mortgage loan records.
                 e.     Collection accounts: statements and other records.
                 f.     Certificates of deposit: applications, purchase documents, and
         statements of accounts.
                 g.     Credit card accounts: credit cards, monthly statements, and receipts
         of use.
                 h.     Receipts and records related to gambling wins and losses, or any
         other contest winnings.
                 i.     Insurance: policies, statements, bills, and claim-related documents.
                 j.     Financial records: profit and loss statements, financial statements,
         receipts, balance sheets, accounting work papers, any receipts showing purchases
         made, both business and personal, receipts showing charitable contributions, and
         income and expense ledgers.

       14.    All bearer bonds, letters of credit, money drafts, money orders, cashier’s
checks, travelers checks, Treasury checks, bank checks, passbooks, bank drafts, money
wrappers, stored value cards, and other forms of financial remuneration evidencing the
obtaining, secreting, transfer, and/or concealment of assets and/or expenditures of money.

       15.    All Western Union and/or Money Gram documents and other documents
evidencing domestic or international wire transfers, money orders, official checks,
cashier’s checks, or other negotiable interests that can be purchased with cash. These
documents are to include applications, payment records, money orders, frequent customer
cards, etc.

       16.    Negotiable instruments, jewelry, precious metals, financial instruments, and
other negotiable instruments.

       17.    Documents reflecting the source, receipt, transfer, control, ownership, and
disposition of United States and/or foreign currency.

       18.   Correspondence, papers, records, and any other items showing employment
or lack of employment.

       19.     Telephone books, and/or address books, facsimile machines to include the
other memory system, any papers reflecting names, addresses, telephone numbers, pager
numbers, cellular telephone numbers, facsimile, and/or telex numbers, telephone records
and bills relating to co-conspirators, sources of supply, customers, financial institutions,
and other individuals or businesses with whom a financial relationship exists. Also,
telephone answering devices that record telephone conversations and the tapes therein for
Attachment B
List of Items to be Seized
Page 3
           Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 6 of 19
                                           Attachment B
                             List of Items to be Searched for and Seized

messages left for or by co-conspirators for the delivery or purchase of controlled
substances or laundering of drug proceeds.

      20.    Safes and locked storage containers, and the contents thereof that are
otherwise described in this document.

        21.   Tools: Tools that may be used to open hidden compartments in vehicles,
paint, bonding agents, magnets, or other items that may be used to open/close or conceal
said compartments.

       22.    Cell Phones: Cellular telephones and other communications devices
including smartphones (i.e., iPhones, Android phones, Blackberries, and the like) may be
seized, and searched for the following items:
              a.     Assigned number and identifying telephone serial number (ESN,
       MIN, IMSI, or IMEI);
              b.     Stored list of recent received, sent, and missed calls;
              c.     Stored contact information;
              d.     Stored photographs of narcotics, currency, firearms, or other
       weapons, evidence of suspected criminal activity, and/or the user of the phone or
       suspected co-conspirators, including any embedded GPS data associated with
       those photographs;
              e.     Stored photographs of real estate, or other records pertaining to the
       purchase, sale, lease, or renovation of real property including any embedded GPS
       data associated with those photographs;
              f.     Stored text messages, as well as any messages in any internet
       messaging apps, including but not limited to Facebook Messenger, iMessage,
       Wikr, Telegram, Signal, WhatsApp, and similar messaging applications.




Attachment B
List of Items to be Seized
Page 4
                  Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 7 of 19




1                                                  AFFIDAVIT
2 STATE OF WASHINGTON                          )
                                               )
3
     COUNTY OF KING                            )
4
             I, Lexie Widmer, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,
5
     and Explosives (ATF), having been duly sworn, state as follows:
6
7                                         I.       INTRODUCTION
             1.       I, Lexie Widmer, together with other agents of the U.S. Department of
8
     Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), am currently
9
     investigating VINH Q. NGUYEN for firearms and narcotics violations. This application
10
     seeks permission to search NGUYEN’s home-including the grounds and outbuildings, his
11
     person, and his vehicle for controlled substances, firearms, firearms parts, and related
12
     evidence of the crimes of Felon in Possession of a Firearm and Possession of a Firearm in
13
     Furtherance of a Drug Trafficking Crime, in violation of Title 18, United States Code,
14
     Section 922, and Possession of a Controlled Substance with Intent to Distribute, in
15
     violation of Title 21, United States Code, Sections 841 and 846.
16
                                    II.        AGENT BACKGROUND
17
             2.       I am a special agent (SA) duly sworn and employed by the U.S.
18
     Department of Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). I
19
     am currently assigned to the Seattle V ATF Field Office, located within the Seattle,
20
     Washington, Field Division. I have been employed as a special agent since July 2017.
21
             3.       I am a graduate of Western Oregon University in Monmouth, Oregon,
22
     where I received a Bachelor of Science in Computer Science and a Bachelor of Science
23
     in Criminal Justice. I completed a twelve-week Criminal Investigator Training Program
24
     (CITP) and a fifteen-week Special Agent Basic Training (SABT) at the ATF National
25
     Academy/Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia.
26
             4.       I am responsible for investigations involving specified unlawful activities,
27
     to include violent crimes involving firearms that occur in the Western District of
28
     Affidavit SA Widmer - 1                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 8 of 19




 1 Washington. I am also responsible for enforcing federal firearms and explosives laws
 2 and related statutes in the Western District of Washington. I received training on the
 3 proper investigative techniques for these violations, including the identification of
 4 firearms and location of the firearms’ manufacture. I have actively participated in
 5 investigations of criminal activity, including but not limited to: crimes against property,
 6 narcotics-related crimes, and crimes involving the possession, use, theft, or transfer of
 7 firearms. During these investigations, I have also participated in the execution of search
 8 warrants and the seizure of evidence indicating the commission of criminal violations.
 9           5.       The facts in this affidavit and in the attached document are based on my
10 training and experience, and information obtained from other agents, detectives,
11 analysists, and witnesses. The information outlined below is provided for the limited
12 purpose of establishing probable cause and does not contain all details or all facts of
13 which I am aware that relate to this investigation.
14                              III.   LOCATIONS TO BE SEARCHED
15           6.       This affidavit is submitted in support of an application to search the
16 following property and vehicle collectively referred to as the “Subject Premises,” and the
17 person of VINH NGUYEN, all as more fully described in Attachment A hereto,
18 incorporated by reference. As set forth herein, there is probable cause to believe each
19 location contains evidence of the aforementioned offenses. The evidence to be searched
20 for and seized is more particularly described in Attachment B hereto, incorporated by this
21 reference.
22                    a.       A single family residence located at 10216 12th Avenue SW,
23 Seattle, Washington, 98146, (the “Subject Premises”) and its surrounding property,
24 grounds, and outbuildings.
25                    b.       A 2017 Acura TL bearing Washington license plate number
26 BNR6222.
27
                      c.       The person of VINH NGUYEN.
28
     Affidavit SA Widmer - 2                                                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                  Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 9 of 19




 1          IV.      INFORMATION ABOUT THE CONFIDENTIAL INFORMANT
 2           7.       For the purposes of this search warrant, it should be assumed the
 3 Confidential Informant (CI) has four felony convictions and is assisting law enforcement
 4 in exchange for consideration towards his/her own possible pending charges in King
 5 County Superior Court.
 6                             V.   STATEMENT OF PROBABLE CAUSE
 7           8.       On March 22, 2019, ATF TFO Wade Jones, ATF SA Gregory Heller, and I
 8 met with an individual who was eventually registered as an ATF Confidential Informant
 9 (CI). The CI gave me information about VINH Q. NGUYEN.
10           9.       The CI said an Asian male known to him/her as “Vinny” was a drug dealer
11 that sold approximately ten ounces of heroin per day. The CI believed Vinny had served
12 prison time previously.
13           10.      The CI said Vinny had multiple people who sold narcotics on his behalf.
14 The CI said he/she typically received about an ounce of heroin from Vinny each week.
15 He/she said Vinny typically met with him/her in parking lots and transferred the heroin
16 while they sat in vehicles.
17           11.      The CI said he/she had seen Vinny in possession of firearms, including a
18 Beretta pistol and a Glock pistol. The CI said the Glock pistol had been modified by
19 adding a square to the back of the slide. The CI said this modification allowed the Glock
20 pistol to function as a machinegun. The CI said Vinny not only possessed firearms, but
21 was also willing to sell them.
22           12.      According to the CI, Vinny drove a gold or tan 2004-2007 Acura TL sedan
23 with dark window tint. The CI said Vinny also drove a white Lexus car. The CI said
24 he/she did not know where Vinny lived, except he/she knew Vinny had recently moved
25 to the West Seattle neighborhood. The CI provided phone number 253-785-1207 for
26 Vinny. TFO Jones verified that number was stored in the CI’s phone under a contact
27 name that included “Vinny.”
28
     Affidavit SA Widmer - 3                                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 10 of 19




 1           13.     TFO Jones showed the CI a known booking photograph of VINH
 2 NUGYEN and the CI confirmed NGUYEN was the person he/she knew as “Vinny.”
 3           14.     I examined NGUYEN’s National Crime Information Center (NCIC)
 4 Criminal History. I saw NGUYEN had the following felony convictions:
 5                   •       2016 U.S. District Court of Western Washington-Possession of
 6                   Ammunition by a Convicted Felon and Possession of Controlled
 7                   Substances with Intent to Distribute;1
 8                   •       2016 King County Superior Court-Assault 3rd Degree;
 9                   •       2014 King County Superior Court-Possession of a Controlled
10                   Substance;
11                   •       2012 King County Superior Court-Intimidating a Witness;
12                   •       2006 King County Superior Court-Violation of Uniform Controlled
13                   Substance Act (Attempt);
14           15.     I also examined NGUYEN’s NCIC Wanted Person record. I saw
15 NGUYEN had two active warrants for his arrest. One warrant was for violation of
16 NGUYEN’s Washington Department of Corrections (DOC) supervision and the other
17 was for violation of his federal supervised release.
18           16.     On March 27, 2019, TFO Jones obtained a King County Superior court
19 order for the real-time device location associated with NGUYEN’s phone, 253-785-1207.
20           17.     Using the GPS locations of NGUYEN’s phone resulting from the warrant,
21 TFO Jones identified the subject premises, 10216 12th Avenue Southwest, Seattle, WA,
22 as a potential address for NGUYEN, as NGUYEN’s phone pinged at that location
23 multiple times. I saw this address was in the area commonly known as West Seattle,
24 which was consistent with the CI’s information.
25           18.     On March 29, 2019, using the GPS locations of NGUYEN’s phone
26 resulting from the warrant, ATF SAs began surveillance on NGUYEN around 2:00PM.
27
28   1
      Of note, NGUYEN remains under supervised release on this conviction, under Case No. CR15-120JCC.
     Affidavit SA Widmer - 4                                                             UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 11 of 19




 1 Having previously viewed NGUYEN’s driver’s license photo, SAs identified NGUYEN
 2 as the driver of a gold Acura bearing Washington license plate BNR6222 (the vehicle that
 3 is the subject of this warrant application).
 4           19.     During their surveillance, ATF SAs observed NGUYEN as he made short
 5 stops to various locations in the area of 16th Avenue Southwest and Southwest 106th
 6 Street in Seattle, WA.
 7           20.     At one point, SAs saw NGUYEN park in a restaurant parking lot, where he
 8 got out of his vehicle and made contact with an unknown Asian male. SA Catherine Cole
 9 observed NGUYEN return to the driver’s seat of his gold Acura, close the door, and roll
10 the window up (which was initially down). SA Cole observed the unknown male enter
11 the front passenger seat of the gold Acura, and close the door. Approximately eight
12 minutes later, SA Cole observed the unknown male exit the vehicle. These interactions
13 are consistent with drug transactions, based on my training and experience.
14           21.     Shortly after this activity, I observed the gold Acura pull into the driveway
15 of the subject premises, a residence located at 10216 12th Avenue Southwest,
16 Washington. I also observed a white Lexus sedan bearing Washington plate BLB7499
17 parked in front of this residence. SAs stopped surveillance around 3:30PM.
18           22.     Later on March 29, 2019, around 11:05PM, ATF TFO Clay Agate observed
19 the gold Acura and white Lexus still parked at 10216 12th Avenue Southwest.
20           23.     I obtained the WA DOL record for the gold Acura bearing Washington
21 plate BNR6222. I saw this vehicle was registered Peter Dinh, 7602 40th Avenue South,
22 Apartment 201, Seattle, WA. I obtained the WA DOL record for the white Lexus bearing
23 Washington plate BLB7499. I saw this vehicle was also registered to Peter Dinh, 7602
24 40th Avenue South, Apartment 201, Seattle, WA.
25           24.     TFO Jones saw that on March 30, 2019, around 9:28PM, the location data
26 for NGUYEN’s phone stopped transmitting. Based on the accumulated data set of
27 locations for NGUYEN’s phone, TFO Jones saw the subject premises, 10216 12th
28 Avenue Southwest was a likely residence for NGUYEN.
     Affidavit SA Widmer - 5                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 12 of 19




 1           25.     On April 1, 2019, I was informed the last address reported to WA DOC for
 2 NGUYEN was 7602 40th Avenue South, Apartment 201, Seattle, WA. When DOC last
 3 visited this residence in November 2018, they were told NGUYEN had not been there for
 4 the past week.
 5           26.     Also on April 1, 2019, ATF SAs and TFOs conducted surveillance of the
 6 subject premises at 10216 12th Avenue Southwest. When SA Gregory Heller arrived at
 7 approximately 1:00PM, he saw the gold Acura TL with license plate BNR6222 was
 8 parked in the driveway with the driver’s door open. He saw NGUYEN and two females
 9 working on a light blue Toyota Scion that was parked at the end of the driveway. SA
10 Heller saw that NGUYEN and the females were working on and removing the interior
11 door panels of the driver and passenger doors. During some of this process, SA Heller
12 saw that NGUYEN was wearing clear plastic gloves of the type commonly seen in
13 medical or food preparation scenarios. SA Heller eventually saw one of the females
14 carrying one of the removed door panels towards the house.
15           27.     Later, TFO John Conaty saw a female bring interior car door panels from
16 the residence to the blue Scion. She put them in the back seat of the vehicle and drove
17 away.
18           28.     I know, based on my training and experience, that drug traffickers will hide
19 controlled substances in the voids of vehicles, including within the door panels of
20 vehicles.
21           29.     SA Heller and other SAs and TFOs watched the subject residence for
22 approximately five hours. They noted a high level of activity by a large number of
23 different individuals who were associated with various different vehicles. The SAs and
24 TFOs only saw NGUYEN leave once in his gold Acura TL. He was gone for
25 approximately 45 minutes. After NGUYEN returned, SAs and TFOs watched numerous
26 individuals arrive at the residence, stay for short periods of time, and leave again. These
27 types of short-stay interactions are indicative of drug trafficking and/or trafficking in
28
     Affidavit SA Widmer - 6                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 13 of 19




 1 other contraband such as firearms. The following is a summary of the activity of those
 2 with short stays at the residence:
 3                   a.        A black Escalade arrived in the driveway. An occupant exited, went
 4 to the residence, quickly returned to the Escalade and the Escalade drove away. All of
 5 this happened within three minutes.
 6
                     b.        A small silver Mazda SUV parked on the street near the residence.
 7
     A female exited the SUV and went to the house. She exited the house, returned to the
 8
     SUV, and left approximately thirteen minutes later.
 9
                     c.        A maroon sedan arrived and parked near the residence. A male
10
     exited the car and went to the front door. He was let inside by a male in a white shirt
11
     (NGUYEN had been wearing a white shirt when SA Heller saw him.) The male from the
12
     maroon car was inside the residence for four minutes before he exited. When he exited,
13
     he was carrying a pillowcase or cloth bag and a shopping bag. He did not have either of
14
     these items when he entered. The male returned to the maroon car and left.
15
16                   d.        A gray Mercedes arrived, and the driver went inside the house

17 carrying a small bag. Five minutes later the driver exited the residence without a bag.
18 He returned to the Mercedes and left.
19                   e.        Later, the same maroon sedan mentioned above returned to the
20 residence and parked in the street. Within two minutes of its arrival, a female exited the
21 residence and handed a white bag to an occupant of the car. The maroon car then
22 immediately left the area.
23
                     f.        A burgundy Acura parked in the driveway. A male knocked on the
24
     front door. He was eventually let into the residence by a female. After being inside for
25
     only one minute, he exited and returned to his vehicle. He left the area immediately.
26
                     g.        A silver Mercedes pulled into the driveway. A female passenger
27
     exited the vehicle and went to the house. She returned one minute later and stood by the
28
     Affidavit SA Widmer - 7                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 14 of 19




 1 vehicle. After four more minutes, the female closed the overhead garage door, got back
 2 in the Mercedes and it left.
 3
              VI.     COMMON CHARACTERISTICS OF DRUG TRAFFICKERS
 4           30.     As a result of my training and experience, and based on my consultation
 5 with other agents and law enforcement officers, I have an understanding of the manner in
 6 which narcotics are distributed and the various roles played by individuals and groups in
 7 their distribution. I have encountered and have become familiar with various tools,
 8 methods, trends, paraphernalia, and related articles utilized by various traffickers in their
 9 efforts to import, conceal, and distribute controlled substances. I am also familiar with the
10 manner in which drug traffickers use telephones, often cellular telephones, to conduct
11 their unlawful operations. I am also familiar with the manner in which drug traffickers
12 will use weapons to protect their drug activities and further its goals.
13           31.     Based upon my training, experience, and conversations with other
14 experienced officers and agents, I know that:
15              a.      When substantial amounts of narcotics or other contraband are
16 transported in vehicles, suspects commonly conceal the contraband in areas not typically
17 used for storage, such as in voids behind interior panels. This is done to attempt to avoid
18 detection by border inspectors or law enforcement officers who might search the vehicle.
19               b.     Drug dealers typically make a profit by purchasing a bulk amount of
20 narcotics. The dealer can then sell smaller amounts of narcotics for a higher per unit
21 price than the per unit price of their bulk purchase. For this strategy to be successful, the
22 dealer typically needs a large customer base and must make frequent sales. Since during
23 a narcotics transaction the dealer and the customer are in an exposed position (with their
24 money or narcotics readily accessible) both parties are susceptible to theft, robbery, or
25 law enforcement detection. As a result, the transactions themselves are usually kept
26 brief. A pattern of numerous people entering a residence, staying for a matter of
27 minutes, and leaving is consistent with a drug dealer conducting business.
28
     Affidavit SA Widmer - 8                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 15 of 19




 1                   c.        It is common for drug and weapons dealers to use cellular phones
 2 subscribed to in a name other than their own. It is also common for drug dealers to use
 3 “pre-paid” cellular phones for which no real subscriber information is available.
 4                   d.        During the execution of search warrants at the residences of drug
 5 dealers, it is common to find papers, letters, billings, documents, and other writings,
 6 which show ownership, dominion, and control of vehicles, residences, and/or storage
 7 units.
 8                   e.        It is common for drug dealers to secrete contraband, proceeds of
 9 drug sales, and records of drug transactions in secure locations within their vehicles,
10 residences, and/or storage units for their ready access and to conceal these items from law
11 enforcement authorities.
12                   f.        Narcotics traffickers often maintain books, records, receipts, notes,
13 ledgers, airline tickets, money orders, and other papers relating to the transportation,
14 ordering, sale and distribution of controlled substances.
15                   g.        Narcotics traffickers sometimes “front,” that is, provide on
16 consignment, controlled substances to their clients. These books, records, receipts, notes,
17 ledgers, commonly known as “pay and owe sheets,” are maintained where the traffickers
18 have ready access to them.
19                   h.        Traffickers of controlled substances commonly maintain addresses
20 or telephone numbers in books or papers which reflect names, addresses, and/or
21 telephone numbers of their clients, sources, and associates in drug trafficking.
22                   i.        Persons involved in drug trafficking conceal in their residences
23 caches of drugs, large amounts of currency, financial instruments, precious metals,
24 jewelry, and other items of value and/or proceeds of drug transactions, as well as
25 evidence of financial transactions relating to obtaining, transferring, secreting, or the
26 spending of large sums of money made from engaging in narcotics trafficking activities.
27                   j.        Drug traffickers amass large proceeds from the sale of drugs and that
28 they attempt to legitimize these profits. To accomplish these goals, drug traffickers
     Affidavit SA Widmer - 9                                                     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 16 of 19




 1 utilize domestic banks and their attendant services, securities, cashier’s checks, safe
 2 deposit boxes, money drafts, letter of credit, brokerage houses, real estate, shell
 3 operations, and business fronts. Persons involved in drug trafficking and or money
 4 laundering keep papers relating to these activities for future reference.
 5                   k.         Since the Government’s efforts at seizing and forfeiting drug related
 6 assets have been widely publicized in the news media and by word of mouth, I know that
 7 drug traffickers often place assets in names other than their own to avoid detection of
 8 these assets by government agencies. Even though these assets are in other person’s
 9 names, the drug dealers actually own and continue to use these assets and exercise
10 dominion and control over them.
11                   l.         Court decisions have recognized, that unexplained wealth is
12 probative evidence of crimes motivated by greed, in particular, trafficking in controlled
13 substances.
14                   m.         Evidence relating to ownership and interest in real property is often
15 located at the residences, businesses, and banks of traffickers.
16                   n.         Drug traffickers take, or cause to be taken, photographs of
17 themselves, their associates, their property, and their product. These traffickers usually
18 maintain these photographs in their possession.
19                   o.         Narcotic traffickers who distribute controlled substances must
20 maintain on hand amounts of U.S. currency in order to maintain and finance their on-
21 going narcotics business. Traffickers commonly deal in currency because of its
22 untraceable nature, and also convert their illicit currency into currency equivalents such
23 as cashier’s checks and money orders.
24                   p.         Traffickers utilize cell phones, smart phones, Blackberry devices,
25 text messages and/or email devices for ready access to their clientele for the purpose of
26 maintaining their drug-related business, and to store customer and supplier names and
27 contact information.
28
     Affidavit SA Widmer - 10                                                    UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 17 of 19




 1                   q.         Persons trafficking and using controlled substances commonly sell
 2 or use more than one type of controlled substance at any one time.
 3                   r.         It is common for drug dealers to also be users of their product, and it
 4 is common for the drug user to keep paraphernalia, such as syringes, pipes, spoons,
 5 containers, straws, razor blades, and other items which are associated with the use of
 6 controlled substances, as well as paraphernalia associated with the manufacture and sale
 7 of controlled substances, such as scales, sifters, containers, cutting agents, packaging
 8 materials, and other items associated with the manufacturing, processing, and distribution
 9 of controlled substances in their vehicles, residences, and/or storage units.
10                   s.         Drug traffickers commonly have in their possession, on their person,
11 and at their residences, and/or in their vehicles and storage units, firearms and other
12 weapons which are used to protect and secure a drug trafficker’s property. Such property
13 may include, but is not limited to, controlled substances, paraphernalia for the use or sale
14 of controlled substances, books, records, jewelry, and U.S. currency.
15                   t.         Evidence of drug trafficking, such as the items described above, is
16 likely to be found where the drug dealers reside, in their vehicles, and in their storage
17 units, despite the lack of direct evidence of criminal activity at the residence or the
18 passage of several months since the last reported activity.
19                   u.         I know that marijuana, heroin, and methamphetamine are controlled
20 substances. In my experience and the experience of the law enforcement agents with
21 whom I associate, the illegal distribution of controlled substances is frequently a
22 continuing activity over months and years.
23                   v.         Persons involved in the trafficking of controlled substances typically
24 will obtain and distribute drugs on a regular basis, much as a distributor of a legal
25 commodity would purchase stock for sale. Similarly, such drug traffickers will maintain
26 an “inventory,” which will fluctuate in size depending upon the demand for and the
27 available supply of the product.
28
     Affidavit SA Widmer - 11                                                     UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
              Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 18 of 19




 1                   w.         Drug traffickers keep records of their illegal activities also for a
 2 period of time extending beyond the time during which the trafficker actually
 3 possesses/controls illegal controlled substances, in order to maintain contact with
 4 criminal associates for future transactions and so that the trafficker can have records of
 5 prior transactions for which the trafficker might still be owed money or might owe
 6 someone else money.
 7                   x.         The aforementioned items are often maintained by the drug
 8 trafficker in secure locations within the premises under their dominion and control, in
 9 their vehicles, storage units, residences, and/or on their person, not only for ready access,
10 but also to prevent them from being stolen by other drug dealers and to conceal them
11 from law enforcement. These items are often concealed on property in/and around the
12 trafficker’s residences, in order to conceal the illicit items from law enforcement, should
13 a search by law enforcement at the location occur.
14 / / /
15 / / /
16 / / /
17 / / /
18 / / /
19 / / /
20 / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
     Affidavit SA Widmer - 12                                                      UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
Case 2:19-mj-00136-BAT Document 1 Filed 04/03/19 Page 19 of 19
